Citation Nr: 1507141	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On his February 2012 substantive appeal, the Veteran requested to appear at a hearing before the Board at the RO.  The hearing request was withdrawn by the Veteran's representative in March 2014.  The Board will therefore proceed with an adjudication of the case.

The Board remanded the case for further action by the originating agency in May 2014.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

A left ankle disability, diagnosed as left ankle instability with decreased range of motion, was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty service.


CONCLUSION OF LAW

A chronic left ankle disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a disability of the left ankle as it was injured during his active military service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes a current left ankle disability. VA examinations conducted in May 2011 and October 2014 document limited motion of the left ankle and the Veteran has provided competent and credible statements describing left ankle instability and weakness.  A current disability is therefore demonstrated.  

The evidence also establishes an in-service injury.  Service treatment records show that the Veteran incurred several left ankle sprains during active duty.  In March 1985, he was seen in the emergency department of a military hospital after twisting his left ankle while running.  He was diagnosed with a ligament strain and a X-ray performed the following day indicated marked tissue swelling with normal bone and joint spaces.  A second left ankle injury was incurred in January 1994 when the Veteran was diagnosed with an inversion injury and sprain.  The Board therefore finds that the second element of service connection-an in-service injury-is demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current ankle disability and the in-service injury, the Board notes that service and post-service records do not indicate such a link.  While two ankle sprains occurred during service, there is no evidence that a chronic left ankle disability was identified during active duty.  Examination of the lower extremities was normal at the April 1994 retirement examination and service records do not document any chronic left ankle conditions.  Additionally, the Veteran specifically denied experiencing joint, bone, or ankle problems at the April 1994 medical history report accompanying the retirement examination.  There is also no evidence of a left ankle problem in the post-service record until January 2011, more than 15 years after service, when the Veteran filed his claim for VA compensation.  

The Veteran has not submitted any competent medical evidence in support of his claim and no health care provider has ever identified or linked a current left ankle disability to service.  In fact, the only medical opinions of record, those of several VA examiners, weigh against the claim.  Although the May 2011 and September 2014 VA opinions are of reduced evidentiary value, the Board finds that the November 2014 medical opinion (rendered by the examiner who conducted the October 2014 examination) is of significant probative weight.  After examining the Veteran and reviewing the complete claims file, the October 2014 VA examiner concluded that the Veteran's left ankle condition was less likely as not incurred or caused by active duty service.  The examiner found that the Veteran's in-service ankle sprains were acute and transitory and resolved following the normal physiologic course for sprains.  The Veteran did not seek treatment for chronic symptoms during service and there is no indication of ankle problems until years after service.  The November 2014 VA medical opinion was based on an accurate review of the facts and was accompanied by a well-reasoned rationale that made specific reference to evidence in the claims file.  It is therefore afforded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Ankle instability, limited motion, and sprains are not chronic diseases listed in 38 C.F.R. § 3.309(a).  Statements of continuous symptoms since service can also support a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d), but the Veteran has not reported such a history.  As there is no evidence of continuous left ankle pain since service an award of service connection on this basis is not warranted. 

The Board has also considered the contentions of the Veteran connecting left ankle condition to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  His statements are clearly outweighed by the competent medical evidence of record, including the November 2014 VA opinion.

In sum, the post-service record shows that the first evidence of the Veteran's claimed disability was many years after his separation from service.  In addition, there is no medical evidence linking the Veteran's current left ankle condition to an injury during service.  The Veteran has not reported a continuity of symptomatology and the competent medical evidence of record clearly weighs against the claim.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has a duty to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2011 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided an adequate VA examination of his left ankle in October 2014 with an accompanying medical opinion added to the claims file in November 2014.

VA has obtained records of treatment reported by the Veteran, including service treatment records.  The Veteran has not reported receiving any VA or federal treatment of his claimed left ankle disability.  The record indicates that he may have received some post-service private treatment for the condition through his insurance, but did not respond to VA's August 2014 request that he identify these private health care providers.  Similarly, the Veteran did not respond to the August 2014 request that he complete medical release forms allowing VA to obtain private medical records on his behalf.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to develop the claim rests with the Veteran himself.

The Board also finds that VA has complied with the May 2014 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in an August 2014 letter and asked to identify his private physicians and to provide medical release forms authorizing VA to obtain records from these physicians.  No response to this request was received.  Records from the Louisville VA Medical Center (VAMC) were added to claims file following the May 2014 remand, and the Veteran was provided a VA examination in October 2014 along with an adequate medical opinion in November 2014.  The case was then readjudicated in a November 2014 SSOC.  Therefore, VA has complied with the remand orders of the Board.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a left ankle disability is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


